Title: To James Madison from George Stacey, 11 September 1801
From: Stacey, George
To: Madison, James


					
						Sir.
						Isle of France Sepr. 11th. 1801.
					
					I have the honor to inform You that several 

American vessels have arrived here within a short time past in 

consequence of the opening of the intercourse, between the 

United States and France.  The whole of the Convention hath 

not yet arrived officially to this Government, but only the 

fourth & Seventeenth Article’s, which have been adopted & 

promulgated by the Governor General & copies thereof sent to 

me by him.  I conceive it Sir, to be my duty to give you this 

information, or any other (which may in the least degree 

interest the United States,) untill I can in an official manner 

be removed from the post which I have the honor to hold.
					This Government appears perfectly well disposed 

towards the United States, and desirous to facilitate their 

Commerce in this Colony altho’ from some imperious 

political reasons The Governor General, Magallon has 

been obliged to detain for a short time all neutral ships, 

among which some Americans ready for sea, but this I 

am confident was an act of necessity not choice, as I beleive 

him sincerely desirous to maintain a perfect friendship 

& good understanding with the United States, and to 

render every facility in his power.  I have the honor to be, Sir, 

with highest respects, Your most obedient and most humble 

Servant.
					
						Geo. Stacey
						Vice-Consul of the U. States at 

the Isle of France.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
